Case 1:20-cr-00154-LO Document 58 Filed 05/04/21 Page 1 of 6 PagelD# 401

AO 245B (Rev. 09/11}(VAED rev. 2) Sheet 1 - Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
Eastern District of Virginia

Alexandria Division

UNITED STATES OF AMERICA

Vv. Case Number: 1:20-cr-00154-LO
JOHN CAMERON DENTON USM Number: 13957-579
a/k/a "Rape" Defendant's Attorney: Andrew M. Stewart, Esquire
a/k/a "Death"
a/k/a "Tormentor"
Defendant.

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count 1 of the Criminal Information.

Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.

Title and Section Nature of Offense Offense Class Offense Ended Count
18 U.S.C. § 875(c) Conspiracy to Commit Interstate Felony 04/2019 1

Threats to Injure

As pronounced on May 4, 2021, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances,

Signed this 4th day of May, 2021.

Sx

Liam O'Gr.
United States District Judge
Case 1:20-cr-00154-LO Document 58 Filed 05/04/21 Page 2 of 6 PagelD# 402
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 2 of 6
Sheet 2 - Imprisonment

 

Defendant’s Name: DENTON, JOHN CAMERON
Case Number: 1:20-cr-00154-LO

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of FORTY-ONE (41) MONTHS with credit for time served.

The Court makes the following recommendations to the Bureau of Prisons:
The defendant to be designated to a facility as close as possible to Northern Virginia.

The defendant to be permitted to participate in the Residential Drug Abuse Treatment Program (RDAP).

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

RETURN

I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this Judgment.
UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 1:20-cr-00154-
AO 245B (Rev. 09/1 I)(VAED rev 3) oe EO mimaegement $8 Filed 05/04/21 Page 3 of 6 Pagelb# 403 Page 3 of 6

Sheet 3 - Supervised Release

 

Defendant’s Name: DENTON, JOHN CAMERON
Case Number: 1:20-cr-00154-LO

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of THREE (3) YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special conditions of
Supervised Release.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution obligation, it is a condition of Supervised Release that the defendant pay
any such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties
sheet of this judgment.

STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this court set forth below:

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
first five days of each month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
training, or other acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
administer any narcotic or other controlled substance or any paraphernalia related to such substances, except as
prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
person convicted of a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer for a special agent of a law enforcement
agency without the permission of the court;

13) if the court determines in consultation with your probation officer that, based on your criminal record, personal
history and characteristics, and the nature and circumstances of your offense, you pose a risk of committing further
crimes against another person (including an organization), the probation officer may require you to notify the person
about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk.
Case 1:20-cr-00154-LO Document 58 Filed 05/04/21 Page 4 of 6 PagelD# 404

AO 245B (Rev, 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 4 of 6

Sheet 3A — Supervised Release

 

Defendant’s Name: DENTON, JOHN CAMERON
Case Number: 1:20-cr-00154-LO

SPECIAL CONDITIONS OF SUPERVISION

While on Supervised Release pursuant to this Judgment, the defendant shall also comply with the following additional
special conditions:

1.

The defendant shall participate in a program approved by the United States Probation Office for substance abuse,
which program may include residential treatment and testing to determine whether the defendant has reverted to
the use of drugs or alcohol, with partial cost to be paid by the defendant, all as directed by the probation officer.

The defendant shall participate in a program approved by the United States Probation Office for mental health
treatment. The cost of this program is to be paid by the defendant as directed by the probation officer.

The defendant shall comply with the requirements of the computer monitoring program as administered by the
probation office. The defendant shall consent to the installation of computer monitoring software on any computer
to which the defendant has access. Installation shall be performed by the probation officer. The software may
restrict and/or record any and all activity on the computer, including the capture of keystrokes, application
information, internet use history, email correspondence, and chat conversations. A notice will be placed on the
computer at the time of installation to warn others of the existence of the monitoring software. The defendant
shall also notify others of the existence of the monitoring software. The defendant shall not remove, tamper with,
reverse engineer, or in any way circumvent the software. The costs of the monitoring shall be paid by the
defendant.

The defendant shall not engage in spamming or email bombing.

The defendant shall have no contact or affiliations with any white supremacist group.
Case 1:20-cr-00154-LO Document 58 Filed 05/04/21 Page 5 of 6 PagelD# 405
AO 245B (Rev. 09/11)(VAED rev. 2) Judgment in a Criminal Case Page 5 of 6

Sheet 5 — Criminal Monetary Penalties

 

Defendant’s Name: DENTON, JOHN CAMERON
Case Number: 1:20-cr-00154-LO

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

Count Assessment Fine Restitution

1 $100.00 $0.00 $0.00

$0.00 $0.00 $0.00

TOTALS: $100.00 $0.00 $0.00
FINES

No fines have been imposed in this case.

RESTITUTION

No restitution has been imposed in this case.
Case 1:20-cr-00154-LO Document 58 Filed 05/04/21 Page 6 of 6 PagelD# 406
AO 245B (Rev. 09/11) (VAED rev. 2) Judgment in a Criminal Case Page 6 of 6

Sheet 6 — Schedule of Payments

 

Defendant’s Name: DENTON, JOHN CAMERON
Case Number: 1:20-cr-00154-LO

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
The special assessment shall be due in full immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons! Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal (5) fine interest (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court
costs.

Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
